1

2                         UNITED STATES DISTRICT COURT
3                        EASTERN DISTRICT OF CALIFORNIA
4    UNITED STATES OF AMERICA,           No. 18-CR-0147-LJO-SKO
5                    Plaintiff,                 STIPULATION TO CONTINUE
                                            SENTENCING HEARING AND PROPOSED
6            v.                                          ORDER
7    RAUL TORRES,
8                    Defendant.
9
10           IT IS HEREBY STIPULATED by and between the parties hereto
11   that the Sentencing Hearing currently scheduled for July 8, 2019,
12   at 8:30 a.m. be continued to August 12, 2019, at 8:30 a.m. before

13   the Honorable Lawrence J. O’Neill.

14           The need for a continuance is based upon defense counsel’s

15   current schedule, as well as other relevant circumstances.

16   Defense counsel’s current situation has been relayed to the

17   Government through Assistant U.S. Attorney Kirk Sherriff who has

18   no objection to the continuance based upon defense counsel’s

19   trial schedule.

20           As relayed to Mr. Sherriff, defense counsel began a 2-week

21   jury trial in the Kings County Superior Court today, July 1,

22   2019.    As the Kings County Superior Court proceeds with the trial

23   every day, counsel shall not be able to attend the sentencing

24   hearing as scheduled and provide the Defendant with effective

25   assistance as related to sentencing.

26           The parties stipulate and agree that time can be excluded

27   from July 8, 2019, to, and including, August 12, 2019, based upon

28   counsel’s need to be able to adequately represent his client at


                                        1
1    sentencing, and that the ends of justice outweigh the public’s
2    and defendants’ interest in a speedy resolution.
3         Under the circumstances set forth herein, it is respectfully

4    suggested that good cause does exist for a continuance to the

5    hereinabove-noted date.

6         IT IS SO STIPULATED.

7         Dated:    July 3, 2019.          Respectfully submitted,

8                                          NUTTALL COLEMAN & DRANDELL

9
10                                         By /s/ ROGER T. NUTTALL
                                                ROGER T. NUTTALL
11                                              Attorneys for Defendant,
                                                RAUL TORRES
12

13        Dated:    July 3, 2019.          McGREGOR W. SCOTT
                                           United States Attorney
14

15
                                           By   /s/ Kirk E. Sherriff
16                                               KIRK E. SHERRIFF
                                                 Assistant U.S. Attorney
17
                                    ORDER
18
          Good cause appearing therefor,
19
          IT IS HEREBY ORDERED that the Sentencing Hearing currently
20
     scheduled on July 8, 2019, at 8:30 a.m., is continued to August
21
     12, 2019, at 8:30 a.m.
22

23   IT IS SO ORDERED.

24     Dated:   July 3, 2019                /s/ Lawrence J. O’Neill _____
25                                  UNITED STATES CHIEF DISTRICT JUDGE

26
27

28


                                       2
